Citation Nr: 0914556	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-38 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back condition.

2.  Entitlement to service connection for bilateral ankle 
condition.

3.  Entitlement to a compensable evaluation for bilateral pes 
planus.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, in relevant 
part, the RO denied service connection for a back condition 
and a bilateral ankle condition and continued a 
noncompensable evaluation for the bilateral pes planus and a 
noncompensable evaluation for the bilateral hearing loss.

Upon review of the claims file the Board notes the Veteran 
had requested in November 2004 both a hearing before the 
Decision Review Officer (DRO) and a hearing before a 
Veteran's Law Judge.  In March 2005 the Veteran withdrew in 
writing his request for a travel board hearing and in January 
2006 he withdrew his request for a hearing before the DRO.

This matter was most recently before the Board in July 2008, 
at which time it was remanded to the RO through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to permit the AMC to conduct 
certain evidentiary and procedural development and following 
its attempt to complete the requested actions, the case has 
since been returned to the Board for further review.  A 
review of the record shows that the RO has not complied with 
all remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The issues of bilateral ankle condition and bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the Veteran's chronic lumbar myofacial 
strain and mild degenerative disease, claimed as low back 
condition, is causally related to active service.

2.  The Veteran's bilateral pes planus is productive of no 
more than mild impairment.


CONCLUSION OF LAW

1.  The chronic lumbar myofacial strain, claimed as low back 
condition, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Codes 5276, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Legal Criteria 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Analysis

The Veteran asserts that his current back disorder is related 
to lifting heavy objects while in service.  A review of the 
evidence of record establishes however that service 
connection for a low back disorder is not warranted.

While in service, the Veteran sought medical care in 
September 1992 for a sore back, having complained the 
previous evening of a fever.  The examiner found full range 
of motion and assessed a viral syndrome.  In October 1992 the 
Veteran completed a Report of Medical History for which he 
indicated in the negative for recurrent back pain.  The 
October 1992 Report of Medical Examination found the 
Veteran's spine to be clinically normal.  An August 1994 
Report of Medical Examination also found the Veteran's spine 
to be clinically normal.  However, on a Report of Medical 
History, signed by the Veteran in September 1994, the Veteran 
indicated in the affirmative to recurrent back pain, adding 
in the comments section that he was referring to the way his 
back aches in the morning sometimes.  In June 1996 the 
Veteran completed a Report of Medical History for separation 
and he again indicated in the negative for recurrent back 
pain, though he indicated in the positive for four other 
conditions.  The comments section contained the statement 
"weight gain imoderate [sic]."  The June 1996 separation 
Report of Medical Examination indicated his spine was found 
clinically normal.              

The first post-service treatment for a complaint of low back 
pain in the claims file is a VA treatment record in May 2003, 
nearly 7 years after discharge.  The triage nurse note 
recorded the Veteran's complaint that he had developed low 
back pain about three weeks prior, which had become 
progressively worse.  The examining physician's note for this 
May 2003 visit recorded the Veteran's occupation as a 
custodian at the Post Office and that he had endured the pain 
for the last 3-5 weeks.  The Veteran denied any trauma and 
there was no reference to his active service.  The examiner 
assessed low back pain and the plan of treatment included 
rest and heat.  A May 2003 x-ray study found no evidence of 
fractures, though there was mild sclerosis in the lower 
lumbar spine.  The impression was mild degenerative changes 
of the posterior elements of the lumbar spine.  The 
assessment noted the Veteran's complaint of chronic low back 
pain and acute exacerbation, the x-ray study impression, and 
that upon examination the Veteran had demonstrated obese, 
hyper lumbar lordosis and that he was tender to palpation 
over the paraspinal muscles.  The medical opinion was that 
his back pain was consistent with mechanic component 
secondary to poor body habitus, poor biomechanics, 
degenerative joint disease and possible radiculopathy.  

In July 2003 the Veteran sought VA medical treatment for a 
complaint that included central low back pain.  The Veteran 
reported he had had the symptoms for 4-6 months, although he 
stated his back had bothered him since the military 7 years 
ago.  The Veteran gave his occupation as custodian and denied 
there was any connection between his work and his back pain.  
The assessment was mechanical low back pain.  A July 2003 MRI 
found a small posterior annular tear associated with minimal 
posterior central disc bulge at L5-S1.  

The Veteran sought VA treatment again in September 2003 for 
low back pain.  The assessment found the chronic low back 
pain likely due to L5-S1 radiculitis, noting the July 2003 
MRI results.  The treatment plan included encouraging weight 
loss.

An October 2003 VA physical medicine rehab outpatient note 
assessed the Veteran as having low back pain secondary to 
obesity, with L5/S1 post disc bulge and annular tears.  A 
January 2004 follow-up VA treatment record reported that the 
Veteran's occupation did require him to occasionally use 
heavy machinery, such as a floor buffer and lift heavy loads, 
though the Veteran was trying to limit lifting and bending.  

In September 2008 the Veteran was afforded a VA spine 
examination.  After an objective examination and a review of 
the claims file, the examiner made the diagnosis of chronic 
lumbar myofascial strain, mild degenerative disease 
(osteoarthritic changes) of the L-S spine, and L4-5 disc 
herniation and tear.  The examiner also found the Veteran's 
back pain was not caused by or the result of lifting heavy 
objects in service.  The examiner noted there was no 
documentation in the service treatment records of any injury, 
trauma, or pathological process affecting the lower back.  
However, in service there was considerable evidence of weight 
gain.  Post-service, the VA medical records pointed to the 
Veteran's severe obesity as the likely cause of his chronic 
back pain.  The examiner noted the weight gain in the 12 
years since discharge had led to other health problems as 
well. 

This opinion which was based on a review of the Veteran's 
subjective history, claims file, and clinical findings is of 
great probative value.  It is also consistent with the other 
objective evidence of record, i.e., the Veteran's service 
treatment records and the absence of any post service 
treatment until 2003, nearly 7 years after service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to 
discuss his pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Veteran 
attested in his statements to examiners that he did 
experience continuous back problems.  Lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that this 
lack of documented treatment for nearly 7 years is more 
probative than the Veteran's current recollection of symptoms 
experienced in the distant past.  Therefore, continuity has 
not been established, either through the competent evidence 
or through his statements.  

Moreover, there is no competent medical evidence that the 
current, chronic lumbar myofascial strain and mild 
degenerative disease of the lumbar-sacral spine is causally 
related to the Veteran's service.  The Veteran has not been 
shown to possess the requisite training or credentials needed 
to render a medical diagnosis, and without such supporting 
documentation, his statements are of little probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The claim is denied.

Increased Rating

Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
held that "staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service- connected disability exhibits 
symptoms that would warrant different ratings." 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

A March 1998 rating decision granted service connection for 
bilateral pes planus at a noncompensable evaluation.  
Thereafter, in relevant part, the record shows that the 
Veteran submitted a claim seeking a higher evaluation in 
August 2003.  As demonstrated below, the Board finds that 
"staged ratings" are not appropriate in this case.  During 
the rating period on appeal, the Veteran's disability has 
been appropriately rated as noncompensably disabling.

An August 2003 VA physical medicine rehabilitation outpatient 
note reflects the Veteran's complaints of bilateral tingling 
in feet.  The examiner noted fungal infection and plantar 
fasciitis.  The treatment included the recommendation to wear 
arch support and lose weight.

In September 2003 the Veteran again sought treatment for 
bilateral foot pain, described as feeling like walking in hot 
sand.  The note included references to another examination 
that had noted possible radiculopathy in his lower back.  The 
examiner considered his chronic low back pain and bilateral 
foot paraesthesias suggestive of radiculopathy per his 
history as well as a component of resolving plantar 
fasciitis.  

In October 2003 the Veteran again sought treatment for his 
foot pain which he described as a burning sensation which was 
worse at night and in the morning, however no calcaneal pain 
with all the pain anterior to the arch.  The examiner noted 
significant pes planus in bilateral lower extremities.  The 
Veteran could tip toe and heel walk without difficulty.  The 
examiner considered the complaint of a burning sensation to 
not be consistent with plantar fasciitis.  The examiner 
recommended a consult with podiatry.  

In January 2004 the Veteran sought treatment for the burning 
paresthesias, referring to bilateral dorsal/plantar feet that 
was worse at night.  Upon objective examination the examiner 
noted bilateral pes planus, negative squeeze test for 
Morton's neuroma, no pain on palpation of medial calcaneus or 
plantar fascia; and no tenderness of metatarsals or ankle 
lateral/medial ligaments.  The Veteran's gait was normal, not 
antalgic and there was no ataxia or foot drop.

In February 2004 the Veteran was afforded a fee-based foot 
examination.  The Veteran reported pain at rest and pain, 
weakness and fatigue on standing and walking.  Upon objective 
examination, the examiner noted the Veteran walked with a 
mildly antalgic gait on the left, though there was no sign of 
abnormal weight bearing.  He appeared to require arch support 
shoes.  The examination of the feet was normal.  There was no 
malalignment, no valgus of the foot, no deformities, and no 
tenderness, good alignment bilaterally of the Achilles 
tendons, no claw feet, no hammertoes, no hallux valgus, and 
no hallux rigidus.  An x-ray study of the right and left foot 
was negative.  The examiner found bilateral pes planus.

A March 2006 VA attending outpatient progress note shows 
complaints of burning in both feet. 

In March 2006 the Veteran was afforded another fee-basis feet 
examination.  The Veteran reported a burning pain in his 
arches on and off for the previous six months.  Upon 
objective examination the examiner noted the Veteran's feet 
were negative for signs of atrophy or edema; the arches were 
nontender and flattened, but there were still arches palpable 
on standing feet.  The examiner found no hallux vulgus or 
hallux rigidus and no evidence of Morton's metatarsalgia.  
The examiner also observed the Veteran was not wearing 
assistive shoe wear or inserts.  An x-ray study found early 
osteoarthritis in the both the right foot and in the left 
foot, first metatarsophalangel joint, as well as a posterior 
calcaneal spur in both feet.  The examiner noted that these 
disorders were not secondary to the Veteran's service 
connected bilateral pes planus however.  See April 2006 VA 
Examination Addendum Report.  The x-ray report also found no 
evidence of pes planus, after weight bearing lateral view.   

The Veteran received another VA examination of feet in 
September 2008.  The examiner noted the claims file was 
reviewed.  The Veteran reported time lost from work during 
the last 12 months was less than one week.  The examiner 
noted the Veteran did still need corrective shoes and 
orthotic inserts.  An x-ray study found the feet were grossly 
normal without evidence of fracture and without significant 
pes planus.  Upon objective examination the examiner found 
for the left foot that there was no evidence of painful 
motion, but there was tenderness along the lateral ankle; no 
evidence of abnormal weight bearing, no skin or vascular foot 
abnormality; for Achilles alignment, the non weight bearing 
was normal, though there was inward bowing upon weight 
bearing, which was correctable with manipulation and no pain.  
There was no left foot midfoot malalignment, though mild 
pronation.  The examiner found the left foot arch present on 
nonweight bearing, but not present on weight bearing.  There 
was no pain on manipulation.  Left heel valgus was 4 degrees, 
correctible by manipulation, and the location of the weight 
bearing line was over the great toe.

Upon objective examination of the right foot, the examiner 
found no objective evidence of painful motion, though as 
well, tenderness along the lateral ankle; and no evidence of 
abnormal weight bearing.  Regarding Achilles alignment, the 
examiner found for non-weight bearing, normal alignment, 
though again inward bowing upon weight bearing that was 
correctible with manipulation, and again no pain upon 
manipulation.  There was no forefoot or midfoot malalignment, 
though mild pronation.  With the right foot as well there was 
an arch present upon non-weight bearing, but no arch present 
upon weight bearing and again no pain on manipulation.  The 
location of the weight bearing line was also over the great 
toe. 

Pursuant to Diagnostic Code 5276, a noncompensable rating is 
warranted for pes planus that is mild, with symptoms relieved 
by built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet. (emphasis added)  A 30 percent evaluation is warranted 
for severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support the Veteran's 
claim for a higher evaluation.  In this case, the Veteran's 
bilateral pes planus is not shown to result in pain upon 
manipulation, which is an element of moderate pes planus and 
a compensable evaluation.  The Veteran's condition has only 
been shown to be mild.  In spite of the Veteran's subjective 
complaints, VA treatment and examination reports note 
essentially normal findings.

Further, the evidence does not show that the Veteran's 
flatfoot is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  The evidence also does not show 
that the Veteran's flatfoot is pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Rather, the objective evidence of 
record shows that the Veteran's foot related problems were 
not related to his service-connected bilateral pes planus.  
Additionally, in 2008 correctible weight bearing on 
manipulation with no pain.

The Board notes the Veteran's feet has not exhibited 
bilateral hallux valgus during any VA examinations.  The 
Board has considered Diagnostic Code 5280 for hallux valgus 
but, finds that a separate compensable rating is not 
warranted at this time.  Specifically, a 10 percent rating 
(the only available under this diagnostic code) is warranted 
for hallux valgus with resection of the metatarsal head or 
for severe hallux valgus if equivalent to amputation of the 
great toe.  The evidence of record does not reflect surgery 
with resection of the metatarsal head and does not reflect 
severe hallux valgus, equivalent to an amputation of the 
great toe to warrant an additional or separate evaluation 
under Diagnostic Code 5280.

The Board has considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the Veteran does not 
have bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries to warrant an evaluation under Diagnostic Codes 
5277, 5278, 5279, 5281, 5282, 5283, 5284.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 
5284 (2008).  Further, in this case, the medical evidence 
establishes that the Veteran's osteoarthritis and calcaneal 
spurs are not related to his pes planus.  See April 2006 VA 
Examination Addendum Report.

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
Diagnostic Code 5276 is not based on limitation of motion; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's disability is clearly 
accounted for in Diagnostic Code 5276.  The Board finds this 
Diagnostic Code adequately addresses the Veteran's symptoms.  
The Board notes the Veteran has not claimed hospitalization 
or loss of time at employment more than one week within a 12 
month period for this disability.  As such, the Board finds 
that the diagnostic code for the Veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current noncompensable 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral pes 
planus for the reasons stated above, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2003.  The RO also notified the 
Veteran by letters dated April 2005, February 2007, and July 
2008, and the claims were readjudicated in supplemental 
statements of the case dated December 2006, February 2008, 
and November 2008, respectively.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was provided in this case by letter dated July 
2008 and the Veteran's claim was readjudicated by 
supplemental statement of the case dated November 2008.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations in September 2008, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to a compensable evaluation for bilateral pes 
planus is denied.


REMAND

The Board remanded this case in July 2008.  The Board 
instructed the Agency of Original Jurisdiction (AOJ) to 
provide the Veteran with appropriate notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran 
was provided with notification pursuant to the VCAA in July 
2008.  Thereafter, the issues were readjudicated via the 
November 2008 supplemental statement of the case.

However, the Board finds that its remand instructions were 
not fully performed.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998)(where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  While the examinations and 
development for the above two issues (low back condition and 
bilateral pes planus) were completed, the examinations and 
development for the remaining two issues, bilateral ankle 
condition and bilateral hearing loss were not.

The Board ordered an examination regarding the bilateral 
ankle condition, specifically.  The Board requested an 
appropriate examiner to determine whether the Veteran had a 
bilateral ankle condition, to give an opinion as to whether 
such a bilateral ankle disability had been aggravated by the 
Veteran's service-connection pes planus, and then an opinion 
as to what degree.  Upon review of the claims file, the Board 
notes that such an exam was requested by the RO in September 
2008; however there is no indication such an examination was 
conducted.  There was an examination for the pes planus 
increased rating issue; however it references the Veteran's 
ankles only incidentally and is inadequate to meet the 
requirements of the July 2008 Remand.  Therefore, another 
examination for the Veteran's must be requested.

The Board had ordered an audiological examination for the 
Veteran's bilateral hearing loss claim, in order to determine 
the extent to which the Veteran's hearing had worsened.  The 
numerical testing results of the September 2008 audiological 
examination were not reported; therefore that examination is 
inadequate.  Should a VA examiner find a Veteran 
uncooperative in the course of an examination, the examiner 
must so state.  Another examination in hereby ordered.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of service-connected 
bilateral hearing loss.  The claims file 
should be provided to the examiner prior 
to the examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  See 
generally 38 C.F.R. § 4.85; Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (The 
examination should include a review of the 
Veteran's claims file and past clinical 
history, with particular attention to the 
severity of present symptomatology, as 
well as any significant pertinent interval 
medical history).  Should the examiner 
find the Veteran to be uncooperative 
during the course of the examination, the 
examiner must so state. 

2.  The Veteran must be afforded a VA 
orthopedic (joint) examination of the 
ankles.  The claims file must be provided 
to the examiner prior to the examination, 
and the examiner should indicate in the 
examination report that such a review was 
conducted.  Following a thorough 
examination, the examiner should indicate 
whether the Veteran currently has a 
bilateral ankle disability.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that a bilateral 
ankle disability is proximately due to, 
the result of, or aggravated by the 
Veteran's service-connected pes planus.  
If the examiner determines that the 
Veteran's ankle disorders have been 
aggravated by the service-connected pes 
planus, the examiner should report the 
baseline level of severity of the ankle 
disorders prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2008).  The examiner should provide a 
detailed rationale for the opinion 
expressed.

3.  Following the completion of the 
requested actions, the RO should then 
readjudicate the Veteran's claims for 
increased ratings for bilateral hearing 
loss and service connection for a 
bilateral ankle condition.  If the 
benefits on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


